UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A Amendment No. 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PureDepth, Inc. (Exact name of registrant as specified in its charter) Delaware 5944 20-4831825 (State or other jurisdiction of (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Incorporation or organization) Identification No.) 255 Shoreline Drive, Suite 610 Redwood City, California 94065 (650) 632-0800 (Address and telephone number off principal executive offices and principal place of business) Mr.Thomas L. Marcus Chief Executive Officer PureDepth, Inc. 255 Shoreline Drive, Suite 610 Redwood City, California 94065 Telephone: (650) 632 0800 Facsimile: (650) 632 0818 (Name and address of agent for service) Copies to: James M. Koshland, Esq. Jenelle C. Cox, Esq. DLA Piper US LLP 2000 University Avenue East Palo Alto, California 94303 Telephone: (650) 833-2000 Facsimile: (650) 833-2001 Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement, as shall be determined by the selling stockholders identified herein. If this Form is filed to register additional securities for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act, please check the following box. [ ] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of shares to be registered (1) Proposed maximum offering price per unit(2) Proposed maximum aggregate offering price Amount of registration fee(3) Common stock, par value $.001 per share 37,869,542 $0.87 (2) $32,946,500 $1,011.46 (1) Includes 16,406,119 shares of common stock issuable upon exercise of outstanding warrants. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 of the Securities Act and based upon the average of the high and low prices of the registrant's common stock on the OTC Bulletin Board on November 26, 2007. (3) The registration fee has previously been submitted to the Commission. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is preliminary and incomplete and may be changed. Securities included in the registration statement of which this prospectus is a part may not be sold until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and is not a solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. OFFERING PROSPECTUS Subject to completion, dated November 26,2007 PureDepth, Inc. 37,869,542 shares of common stock The selling stockholders identified on pages 48-52 of this prospectus are offering on a resale basis a total of 37,869,542shares of our common stock, including 16,406,119 shares issuable upon the exercise of outstanding warrants. We will not receive any proceeds from the sale of these shares by the selling stockholders.We will receive gross proceeds of approximately $18,864,406if all the warrants in respect of which the underlying common shares are being offered are exercised. To the extent any of these warrants are exercised, we intend to use the proceeds for general working capital. Our common stock is currently quoted on the OTC Bulletin Board under the symbol “PDEP.OB.” On November 26, 2007, the last sales price for our common stock as reported on the OTC Bulletin Board was $0.94 per share. The securities offered by this prospectus involve a high degree of risk. See “Risk Factors” beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined that this prospectus is truthful or complete. A representation to the contrary is a criminal offense. The date of this prospectus isNovember 26, 2007 TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 3 Note Regarding Forward-Looking Statements 14 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Business 25 Management 33 Security Ownership of Certain Beneficial Owners and Management 42 Certain Relationships and Related Transactions 44 Market for Common Equity and Related Stockholder Matters 45 Changes in Certifying Accountant 47 Use of Proceeds 47 Selling Stockholders 48 Plan of Distribution 53 Description of Securities 55 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 56 About This Prospectus 56 Where You Can Find More Information 56 Experts 56 Financial Statements 57 PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. Because it is a summary, it may not contain all of the information that is important to you. Accordingly, you are urged to carefully review this prospectus in its entirety, including, without limitation, the risks of investing in our securities discussed under the caption “Risk Factors” and the financial statements and other information that is incorporated by reference into this prospectus before making an investment decision. Except as otherwise specifically noted, all references in this prospectus to the “Company,” “we,” “us” and “our” refer to PureDepth, Inc., a Delaware corporation, together with its subsidiaries and predecessors-in-interest (as explained below). Company Overview Overview We are a technology and licensing company focused on the visual display experience.Our business is the development, marketing, licensing and support of our proprietary Multi-Layer Display (MLD™) technology and related products and services. Unlike other display-based technologies, our MLD technology was created and designed based on how humans visualize the world.Depth is a key component of everyday visualization and interaction, yet in the world today most of our information is displayed on technology that can, at best, only provide the visual perception of depth. Unlike standard two-dimensional (2D) display technologies that utilize only a single-layer liquid crystal display (LCD), our MLD technology utilizes two or more LCD panels that are stacked and separated by actual depth.We believe that when our MLD technology is incorporated into display products, this actual depth provides for distinct new ways in which to view, monitor and interact with visual information. Our technology has application in industries and markets where flat panel monitors and displays are utilized.Our goal is to have our MLD technology become a standard technology for incorporation into these LCD-based products, which include location-based entertainment devices, computer monitors, public information display systems, mobile devices, flat panel televisions, and other mass market display devices. Corporate Background and Organization Predecessor Entities PureDepth, Inc. was originally incorporated in California in April 2005 as the successor-in-interest to a New Zealand corporation, Deep Video Imaging Limited, founded in 1999, and its wholly owned subsidiaries PureDepth Limited and PureDepth Incorporated Limited. In this prospectus, we occasionally refer to PureDepth, Inc. (the California corporation) and its predecessors-in-interest as the “PureDepth Group” and to Deep Video Imaging Limited as “DVIL.” Reverse Merger On March 31, 2006, PureDepth, Inc. (the California corporation) consummated a merger transaction in which it merged with and into a wholly owned subsidiary of Diamond One, Inc. (Diamond One), a publicly traded Colorado corporation. As a result of that merger, the separate legal existence of PureDepth, Inc. (the California corporation) ceased.The former stockholders of PureDepth, Inc. (the California corporation) received shares of Diamond One stock in connection with the merger to the extent that they owned approximately 89% of the voting capital stock of Diamond One immediately after the transaction. For accounting purposes, the merger was treated as the reverse acquisition whereby PureDepth, Inc. (the California corporation) was treated as the acquirer. Accordingly, the merger is sometimes referred to herein as the “reverse merger.” On May 8, 2006, Diamond One changed its name to PureDepth, Inc. On May 30, 2006, PureDepth, Inc. (f/k/a Diamond One, Inc.) reincorporated in the State of Delaware by engaging in a short-form merger with a wholly-owned Delaware subsidiary. After the short-form reincorporation merger, the surviving entity was and currently is namedPureDepth, Inc. Divestiture of Former Business On May 9, 2006, pursuant to the exercise of an Option Agreement dated March 16, 2006 by and among Diamond One,Robert Chramosta and Troy Fullmer, we transferred all of the outstanding membership interests (initially held by Diamond One) in our then wholly-owned subsidiary, Numismatic Capital Group, LLC, a Colorado limited liability company, to Messrs. Chramosta and Fullmer in consideration of their transfer to us of 1,000,000 shares of our common stock then held by them. We subsequently retired and cancelled these shares.Prior to the reverse merger, Diamond One assigned all of its assets and liabilities, specifically including the coin and exchange business owned and operated by Diamond One prior to the merger, to Numismatic Capital Group. The exercise of the Option Agreement effectively divested the Company of the coin and exchange business. 1 Subsidiaries PureDepth, Inc. has a wholly-owned subsidiary named PureDepth Limited, which in turn has a wholly-owned subsidiary named PureDepth Incorporated Limited.Both PureDepth Limited and PureDepth Incorporated Limited are New Zealand corporations. PureDepth Limited owns our intellectual property portfolio, which is licensed to PureDepth, Inc. pursuant to an exclusive, perpetual license agreement. PureDepth Incorporated Limited provides operations and other support for us, including regional finance, administration, research and development, and intellectual property (including legal) management operations on behalf of its parent entities. All financial items included in this prospectus are denominated in US dollars unless specifically identified as New Zealand dollars. Principal Executive Offices Our principal executive offices are located at 255 Shoreline Drive, Suite 610, Redwood City, California 94065. Our telephone number is (650) 632-0800. Our website is www.puredepth.com. None of the information on our website is part of this prospectus. Our registered trademarks include MLD™, used for our Multi-Layer Display,All other trademarks or service marks appearing in this prospectus are trademarks or service marks of others. 2 Risk Factors For a discussion of some of the risks you should consider before purchasing shares of our common stock, you are urged to carefully review and consider the section entitled “Risk Factors” beginning on page5 of this prospectus. The Offering The selling stockholders identified on pages 48-52 of this prospectus are offering on a resale basis a total of 37,869,542 shares of our common stock, of which 16,406,119 shares are issuable upon exercise of outstanding warrants. Common stock offered 37,869,542 shares Common stock outstanding before the offering (1) 68,273,631 shares Common stock outstanding after the offering (2) 84,679,750 shares (1) Based on the number of shares outstanding as of November 26, 2007, but excluding 17,290,468 shares issuable upon exercise of various outstanding warrants and options to purchase common stock. (2) Assumes the issuance of 16,406,119 shares offered hereby that are issuable upon exercise of warrants being registered hereunder. Private Placements Between January 27 and March 1, 2006, PureDepth (the California corporation) completed a private placement offering of 3,583,079 units at a price per unit of $2.00, each unit consisting of two shares of common stock, one three-year warrant to purchase an additional share of common stock at an exercise price of $2.75 per share (the “A-Warrants”), and one warrant to purchase an additional share of common stock at an exercise price of $2.00 per share (the “B-Warrants”). The offering raised proceeds of approximately $6,000,000, net of legal, accounting, consulting and finder fees relating to the offering. Additionally, as part of the offering, we converted approximately $770,000 of loans from our majority stockholder, K One W One Limited (“K1W1”), on the same terms and conditions as provided in the offering, thereby issuing an additional 386,143 units to K1W1. The offering totaled 3,969,222 units. Adjusted to reflect the March 31, 2006 merger transaction (and the subsequent automatic conversion of Series A Preferred Stock), investors in the offering received an aggregate of 18,180,704 shares of our common stock, A-Warrants to purchase an aggregate of 9,090,358 shares of our common stock at an exercise price of approximately $1.20 per share and B-Warrants to purchase an aggregate of 9,090,358 shares of our common stock at an exercise price of approximately $0.87 per share. In connection with the offering, we issued to a finder (adjusted to reflect the March 31, 2006 merger transaction) “C-Warrants” to purchase an aggregate of 1,082,811 shares of our common stock at an exercise price of $0.44 per share. We accepted an in-process stock subscription relating to the March private placement and issued 114,510 shares and 114,510 warrants to the purchaser on July 11, 2006. On June 30 and July 30, 2006, we closed a transaction withexisting investors who were holders of the B-Warrants which raised proceeds of approximately $5.6 million. The transaction involved the issuance of a “D-Warrant” to all B-Warrant holders who would exercise their outstanding B-Warrants to purchase common stock during the offering period ended July30, 2006. We issued approximately 6,700,000 shares of common stock and D-Warrants to purchase approximately 6,700,000 shares of common stock and as a result cancelled approximately 6,700,000 B-Warrants pursuant to the private offering. The D-Warrants entitle the holder thereof to purchase shares of our common stock at an exercise price of approximately $1.20 per share. On September 6, 2006, we issued “D-Warrants” to purchase 344,000 shares of common stock to an advisor as compensation for services rendered. On August 2, 2007, we entered into a waiver agreement with K1W1 (the “Waiver Agreement”) whereby K1W1 agreed to waive any and all rights pursuant to any agreement with the Company to obligate the company to register securities of the Company held by K1W1. The Company did not incur any liability or obligation, including without limitation any liquidated damages or other penalty, in connection with or in order to obtain K1W1's waiver pursuant to the Waiver Agreement.As a result of the Waiver Agreement, the Company withdrew 18,774,352 shares of outstanding Common Stock held by K1W1 and 1,768,698 shares of Common Stock issuable upon exercise of outstanding warrants held by K1W1 previously included in the pending Registration Statement filed with the Securities and Exchange Commission, as amended on December 1, 2006. 3 Investors in the private placements and the aforementioned advisor were granted registration rights from the Company with respect to the issued shares of common stock and the shares of common stock issuable upon exercise of the A-, B-, C- and D-Warrants, as adjusted thereafter, as a result the Company is registering 37,276,360 shares hereunder in accordance with such registration rights. Additional Shares In addition to the registration rights granted to selling stockholders participating in the Company’s private placements referenced above, prior to the merger, the Company agreed to register the outstanding shares of common stock held by David Hancock, formerly our Chairman,and Gabriel Engel and Hamish Macleod, shareholders of PureDepth Inc. (the California corporation). In the Merger Agreement, we also agreed to register a total of 1,300,000 shares of common stock held by Gulf Coast Capital, LLC and Jeff Chatfield, each of whom were stockholders of Diamond One prior to the merger. Pursuant to the foregoing, we are also including in the registration statement of which this prospectus is a part an aggregate of 2,497,032 shares of common stock held by David Hancock, Gabriel Engel, Hamish Macleod, Gulf Coast Capital, LLC and Jeff Chatfield. 4 RISK FACTORS You should carefully consider the risks described below before making an investment decision. If any of the following risks actually occur, our business, financial condition or results of operations could be materially and adversely affected. In such case, the trading price of our common stock could decline, and you may lose all or part of your investment. WE ARE NOT CURRENTLY PROFITABLE AND MAY NEVER BECOME PROFITABLE. We have a history of losses and expect to incur substantial losses and negative operating cash flow for the foreseeable future. In fact, we expect that our expenses will increase significantly in absolute dollars in future periods.As a result, we will need to generate significant revenue in order to achieve and maintain profitability. Currently, we have limited sources of revenue. Even if we succeed in developing and commercializing our current and additional products, we expect that we will continue to incur substantial losses for the foreseeable future. In sum, we may never achieve or maintain profitability. Our failure to achieve or maintain profitability will likely negatively impact the value of our securities. WE EXPECT TO SEEK ADDITIONAL FINANCING THAT COULD DILUTE SHAREHOLDINGS OR RESTRICT OUR OPERATIONS. Because our cash flow is not likely to be sufficient to fund our future operating expenses and the growth of our business, we expect that we will finance our future losses through additional financingswithin the current fiscal year. Additional financing could be sought from a number of sources, including, but not limited to, additional sales of equity orconvertibledebt securities, loans from banks, other financial institutions or our affiliates, or a credit facility. We cannot, however, be certain that any such financing will be available on terms favorable to us, if available at all. If additional funds are raised by the issuance of our equity securities, such as through the issuance of stock, convertible securities, or the issuance and exercise of warrants, then the ownership interest of our existing stockholders would be diluted. If additional funds are raised by the issuance of debt or other equity instruments, we may become subject to certain operational limitations, and such securities may have liquidation rights senior to those of the then existing holders of common stock. Ultimately, if no additional financing is obtained as and when needed, we may be required tosignificantly reduce our level of operations, includingby slowing our growth, delaying hiring, abandoning certain product development including product development on which we may have already spent considerable resources and otherwise reducing expenses, oreventually, if necessary,cease operations altogether. WE HAVE A LIMITED OPERATING HISTORY UPON WHICH TO BASE AN INVESTMENT DECISION. We are an early-stage company with a limited operating history upon which to evaluate the viability of our business and long-term prospects for success. Accordingly, potential investors should carefully consider the risks, expenses and unforeseen difficulties generally encountered in the operation and development of an early-stage business, including the risks and uncertainties frequently encountered by companies whose business and viability is dependent upon new technologies. 5 IF OUR PARTNERS ARE UNABLE TO INNOVATE, DEVELOP AND MARKET ATTRACTIVE NEW PRODUCTS INTO WHICH OUR TECHNOLOGY CAN BE INCORPORATED, OUR BUSINESS MAY BE ADVERSELY AFFECTED. We do not manufacture, market or sell visual display consumer products, other than prototypes, and expect to derive a substantial portion of our future revenues from the licensing of our MLD technology to our partners for their incorporation into innovative new products for sale.We expect that these revenues will generally be based on royalty payments calculated on a per unit sold or shipped basis.Accordingly, our licensing revenues depend on the success of our licensees in launching products in volume that incorporate our technology. We cannot control these manufacturer’s product development or commercialization efforts or predict their success.The process of developing and marketing new products is generally complex and uncertain, and involves a number of risks including, without limitation, the following: ▪ our partners may be unable to obtain adequate funding and resources necessary for investments in new products and technologies; ▪ our partners’ investments and commitment of significant resources may not result in successful new products or technologies; ▪ our partners may misunderstand their customers’ product needs and desires; ▪ our partners may not be able to successfully anticipate the new products and technologies which will gain market acceptance, especially since the industry in which they operate is characterized by rapid changes, including technological changes; ▪ our partners’ technology may become obsolete earlier than expected due to rapid advancements in technology and changes in consumer preferences, and ▪ delays in being first to market with new technologies and products may prevent our partners from successfully competing with their rivals. If our partners fail to develop and market innovative new products, or if any of the risks described above materialize, our licensing revenues from our arrangements with these partners will decline and our business may be negatively and adversely affected. OUR LICENSING ARRANGEMENTS HAVE LENGTHY SALES CYCLES THAT MAKE IT DIFFICULT TO PLAN OUR EXPENSES AND FORECAST RESULTS. Our technology is generally incorporated in our partners’ products at the design stage.However, their decision to use our technology often requires significant expenditures by us for engineering, prototype manufacturing and sales consultation without any assurance of success, and often precedes volume sales of products incorporating our technology, if any, by a year or more.If a partner decides at the design stage not to incorporate our technology into their products, we may not have another opportunity for a design win with respect to that customer's product for many months or years, if at all. Our sales cycle can take up to 24months to complete and because of this lengthy sales cycle, we may experience a delay between increasing expenses for research and development and our sales and marketing efforts and the generation of volume licensing revenues, if any, from these expenditures. Moreover, the value of any design win will largely depend on the commercial success of our product and LCD manufacturing partners' products. There can be no assurance that we will continue to achieve licensing wins or that any licensing win will result in future revenues. 6 A SMALL NUMBER OF PARTNERS ACCOUNT FOR A SIGNIFICANT PORTION OF OUR REVENUES AND ACCOUNTS RECEIVABLE IN ANY PERIOD, AND IF ANY ONE OF THEM FAILS TO SHIP PRODUCTS INCORPORATING OUR TECHNOLOGY OR FAILS TO PAY US, OUR OPERATING RESULTS WILL SUFFER. We currently have licensing arrangements only with Samsung, IGT, Sanyo and DRS, and expect to derive a significant portion of our revenues for the year ending January 31, 2008 from prepaid royalties under our licensing agreement with IGT included in deferred revenue.We are not expecting significant additional revenue from IGT, Samsung, Sanyo or DRS during the year ending January 31, 2008 as we cannot control our other partner’s product development or commercialization efforts.If for any reason our partners do not ship products incorporating our technology, we will not receive additional licensing revenues and our operating results will suffer. At any given time, the majority of our accounts receivable will be comprised of amounts due from a small number of these partners.Generally, we do not require collateral from our partners.If any of our partners do not pay us, our operating results will be harmed. EVEN WITH SIGNIFICANT CAPITAL SPENDING IN THE FUTURE TO KEEP PACE WITH TECHNOLOGICAL CHANGES, WE MAY NOT BE ABLE TO DEVELOP NEW TECHNOLOGIES THAT ARE ACCEPTED BY THE MARKET. Advances in technology typically lead to a decline in sales volumes for products made with older technologies and may even lead to those products becoming obsolete. As a result, we will likely be required to make significant expenditures to enhance our existing technology or to develop or acquire new technologies to be incorporated into our partners’ products, including technologies that may cause our MLD technology to obsolesce. We may not be able to successfully enhance our technology or develop new technologies that keep pace with technological changes through our own research and development efforts or through our acquisition of technology licenses. This may be true even after we have spent significant amounts of capital. Furthermore, even if we are successful in enhancing, developing or acquiring any particular technology, we may not be able to effectively market and license our technology to our partners, or our partners may not be able to effectively commercialize or market the resulting MLD based products into which our technology has been incorporated. THE AVERAGE SELLING PRICES OF DISPLAYS USING OUR TECHNOLOGY MAY DECLINE OVER TIME AND NEGATIVELY AFFECT OUR OPERATING RESULTS. The average selling prices of displaysusing our technology are expected to continually decline over time as a result of, among other factors, technology advances, cost reductions and increased competition. Although we may initially be able to take advantage of higher selling prices that may be associated with the new MLD-based products that our partners may bring to market, we cannot provide assurance that we will be able to maintain licensing royalty rates with our partners in the face of market competition for these products. If we are unable to effectively anticipate and counter the price erosion that accompanies our partners’ products and may affect our licensing royalty rates, our profit margins will be negatively affected. 7 WE OPERATE IN A HIGHLY COMPETITIVE ENVIRONMENT AND OUR OPERATING RESULTS MAY BE ADVERSELY AFFECTED IF WE CANNOT COMPETE EFFECTIVELY. Our ability to compete successfully depends on factors both within and outside our control, including: the end-product pricing of our partners and its impact on our licensing royalty rates, the performance and reliability of our technology and the products of our partners which incorporate our technology, our successful and timely investment in technology development, the success or failure of our partners in marketing their brands and the products into which our technology is incorporated, component and raw material supply costs for our prototypes and our partners’ products, market acceptance of alternative technologies and general economic and industry conditions. Some prospective customers for our partners’ products may perceive the quality of certain products utilizing our competitors’ technologies to be equivalent or superior to MLD-based products. Our competitors from time to time may have greater financial, sales and marketing, manufacturing, research and development or technological resources than us. In particular, competitors with greater resources may be able to license or manufacture competitive products on a larger scale or with greater cost efficiencies than us. Alternatively, because innovation in our industry often creates wide scale change in technologies and resulting products, our competitors may develop superior technologies and obtain exclusive rights to those technologies. The number of our competitors may increase in the future. If any technology that is competing with ours is or becomes more reliable, higher performing, less expensive or has other advantages over our technology, then the demand for our technology and related products and services would decrease.Any of the foregoing factors could harm our business OUR BUSINESS MAY BE ADVERSELY AFFECTED IF ALTERNATIVE VISUAL DISPLAY PANEL TECHNOLOGIES ERODE FUTURE SALES OF PRODUCTS BASED ON OUR MLD TECHNOLOGY. The successful marketing and sale of currently available alternative visual display panel technologies, or the introduction of new alternative visual display panel technologies, including those that may be currently under development by our competitors and us, may erode future sales of MLD technology and may have a material adverse effect on our business. GOVERNMENTAL REGULATION MAY LIMIT OUR ACTIVITIES OR INCREASE OUR COST OF OPERATIONS. Our business and operations are subject to various forms of government regulation in the various countries in which we do business, including required business/investment approvals, export regulations based on national security or other reasons, and other export/import regulations such as tariffs. Currently, we design our technology and products to meet rigid governmental requirements. However, because the final product will generally be produced and manufactured by our partners, the actual approval process is the responsibility of the partner for the specific market.Many of the products manufactured by our licensees and the prototypes we manufacture are subject to certain environmental and recycling laws and regulations relating to the disposal of electronics. These laws are constantly subject to revision and amendment. If we or our partners cannot comply with these regulations without great cost, our financial performance may suffer. GENERAL ECONOMIC CONDITIONS MAY ADVERSELY AFFECT OUR SALES AND PROFITABILITY. For the most part, purchases of the products into which our technology is incorporated are discretionary. As a result, demand for consumer electronics products, which we believe will account for a significant proportion of our worldwide operating revenue will likely be affected by general economic trends in the countries or regions in which the products into which our technology is incorporated are sold. Similarly, demand for business use products and for components we may manufacture that go into products of third parties will also likely be affected by general economic trends in the various markets in which we sell our products. In sum, economic downturns and resulting declines of demand in our major markets and those of our product and LCD manufacturing partners, including North America, Asia, and Europe, may adversely affect our sales and operating results. 8 AS WE MATERIALLY RELY ON A LIMITED NUMBER OF THIRD-PARTY SUPPLIERS FOR KEY RAW MATERIALS AND COMPONENTS, AND ANY DISRUPTION IN THEIR SUPPLY WILL NEGATIVELY AFFECT OUR BUSINESS. Our development and sale of MLD prototype products depend in part on obtaining adequate supplies of quality raw materials and components on a timely basis. In general, we source most of our raw materials as well as key components of these prototype MLD products from two or three suppliers for each key component. This is a result of our need to buy small quantities of raw materials and in many cases with non-standard or customized specifications. The high volume, lower cost manufacturers of these materials generally will not sell in small quantities, nor will they generally build non-standard or customized materials. We may experience shortages in the supply of these and other components or raw materials as a result of, among other things, anticipated capacity expansion in the MLD and competitive industries. If we are unable to obtain adequate supplies of high quality raw materials or components at a reasonable cost or in a timely manner, or are unable to make alternative arrangements for such supplies, our operating results could be negatively impacted. OUR BUSINESS MATERIALLY RELIES ON PATENT RIGHTS THAT MAY BE NARROWED IN SCOPE OR FOUND TO BE INVALID OR OTHERWISE UNENFORCEABLE. Our success will materially depend on our ability to obtain, defend and enforce our patent rights worldwide. The coverage claimed in a patent application can be significantly reduced before a patent is issued. Consequently, our pending or future patent applications may not result in the issuance of patents. Patents issued to us may be subjected to further proceedings limiting their scope and may not provide significant proprietary protection or a competitive advantage. Our patents also may be challenged, circumvented, invalidated or deemed unenforceable. In addition, because (i) patent applications in various countries publish at different times, (ii) it is difficult to monitor patent applications that may be filed in other countries by third parties, and (iii) the publication of discoveries in scientific or patent literature often lags behind actual discoveries, we generally cannot be certain that (i) we were the first creator of inventions covered by our pending patent applications, (ii) that we or any of our licensors will be entitled to any rights in purported inventions claimed in pending or future patent applications, or (iii) that we were the first to file patent applications on such inventions. FAILURE TO PROTECT OUR INTELLECTUAL PROPERTY RIGHTS COULD IMPAIR OUR COMPETITIVENESS AND HARM OUR BUSINESS AND FUTURE PROSPECTS. We believe that developing new products and technologies that can be differentiated from those of our competitors is critical to the success of our business. We intend to take active measures to obtain international protection of our intellectual property by obtaining patents and undertaking monitoring activities in our major markets. Nevertheless, we may not be able to effectively deter competitors from improper use of our proprietary technologies. For instance, our competitors may misappropriate our intellectual property, disputes as to ownership of intellectual property may arise, and our intellectual property may otherwise become known or independently developed by our competitors. Our technology may be accessible in markets, such as Asia, where the practical legal protections for intellectual property may be considerably less than in North America or Europe. As a result, we may have to litigate to enforce and protect our intellectual-property rights to determine their scope, validity or enforceability. Intellectual property litigation is particularly expensive, could cause a diversion of financial resources and the time and attention of our management, and may not prove successful. The loss of intellectual property protection, or the inability to secure or enforce intellectual property protection, could materially harm our business and ability to compete. 9 IF WE INFRINGE THE RIGHTS OF THIRD PARTIES, WE COULD BE PREVENTED FROM SELLING PRODUCTS, FORCED TO PAY DAMAGES, OR FORCED TO DEFEND AGAINST LITIGATION, WHICH WOULD ADVERSELY AFFECT OUR BUSINESS. If our products, methods, processes or other technologies infringe the proprietary rights of other parties, we could incur substantial costs and we may have to: ▪ obtain licenses, which may not be available on commercially reasonable terms, if at all; ▪ abandon an infringing implementation or product; ▪ redesign our products or processes to avoid infringement; ▪ stop using the subject matter claimed in the patents held by others; ▪ pay damages; or ▪ defend litigation or administrative proceedings which may be costly whether we win or lose, and which could result in a substantial diversion of our valuable management resources. WE RELY UPON TRADE SECRETS AND OTHER UNPATENTED PROPRIETARY KNOW-HOW TO MAINTAIN OUR COMPETITIVE POSITION IN OUR INDUSTRY, AND ANY LOSS OF OUR RIGHTS TO, OR UNAUTHORIZED DISCLOSURE OF, OUR TRADE SECRETS OR OTHER UNPATENTED PROPRIETARY KNOW-HOW COULD NEGATIVELY AFFECT OUR BUSINESS. We also rely upon trade secrets, unpatented proprietary know-how and continuing technological innovation in our business. We typically enter into confidentiality agreements with each of our employees and consultants upon the commencement of an employment or consulting relationship, whereby each employee or consultant agrees to maintain the confidentiality of our trade secrets and certain other proprietary information on a perpetual basis. However, these agreements may be breached and in certain circumstances we may not be able to enforce them. Moreover, even if we can enforce such an agreement, we may not have an adequate remedy for any such breach. The mere disclosure of our trade secrets or other know-how as a result of such a breach could adversely and irreparably affect our business. OUR BUSINESS WILL SUBJECT US TO POTENTIAL PRODUCT-LIABILITY CLAIMS THAT COULD ADVERSELY AFFECT OUR OPERATING RESULTS, FINANCIAL CONDITION AND BUSINESS REPUTATION. We currently manufacture only prototype MLD visual display products for sale to and use by our partners.We may in the future manufacture various products or components for incorporation into our partners’ products. We cannot be certain, however, that our prototypes, components we may manufacture and products incorporating our technology will be defect-free and will not be recalled at some later date. Furthermore, although we maintain insurance against product-liability claims, we cannot be certain that such insurance can adequately satisfy the liabilities that may ultimately be incurred. In addition, insurance may not continue to be available on terms acceptable to us. A large-scale product recall or a successful product-liability claim against us could result in significant costs or have a negative impact on our reputation, which may in turn lead to a decrease in sales, adversely affecting our results of operations. 10 WE RELY ON KEY ENGINEERS, SENIOR MANAGEMENT AND OTHER PERSONNEL, AND THE LOSS OF THE SERVICES OF ANY SUCH PERSONNEL OR THE INABILITY TO ATTRACT AND RETAIN SUITABLE REPLACEMENTS MAY NEGATIVELY AFFECT OUR BUSINESS. Our success depends to a significant extent upon the continued service of our research and development and engineering personnel, and on our ability to continue to attract, retain and motivate qualified researchers and engineers, especially during periods of rapid growth. The loss of the services of any of our key research and development and engineering personnel or senior management, without adequate and timely replacement, could result in delays in product development, loss of customers, partners and sales, and a diversion of management resources, each of which could have a material adverse effect on our business. IF WE ARE UNABLE TO HIRE ADDITIONAL QUALIFIED PERSONNEL, OUR ABILITY TO GROW OUR BUSINESS MAY BE HARMED. As we attempt to grow our business, we will need to hire additional qualified personnel with expertise in software development, testing, research, technology development and manufacturing, as well as sales and marketing. We believe that attracting and retaining qualified personnel will be critical to our success. In this regard, we compete for qualified individuals with numerous other enterprises. Competition for individuals with the expertise we require in Redwood City, California and in Auckland, New Zealand is intense, and we may not be able to attract and retain qualified personnel WE EXPECT TO HAVE SIGNIFICANT INTERNATIONAL OPERATIONS, WHICH WILL POSE UNIQUE RISKS TO OUR BUSINESS. We expect that a substantial portion of our operational activity and the operational activity of our partners will be conducted outside of the United States and particularly in Asia. There are a number of risks inherent for us and our LCD product and LCD manufacturing partners in doing business in overseas markets, including the following: ▪ unexpected legal or regulatory changes; ▪ unfavorable political or economic factors; ▪ difficulties in recruiting and retaining personnel; ▪ labor disputes, including strikes; ▪ less developed technological infrastructure, which can affect our production or other activities or result in lower customer acceptance of our products and services; ▪ potentially adverse tax consequences; or ▪ social, political or economic turmoil due to terrorism, war, or other factors. Our failure to adequately address these risks may harm our business. WE MAY BE UNABLE TO SUCCESSFULLY MANAGE AND SUSTAIN OUR GROWTH, WHICH COULD HARM OUR BUSINESS. Since the founding of DVIL, we have experienced, and expect to continue to experience, growth in the scope and complexity of our operations. This growth may strain our managerial, financial, manufacturing and other resources, impairing our ability to effectively execute our business plans. The materialization of these risks could adversely affect our operating results. 11 OUR MAJORITY STOCKHOLDER POSSESSES A CONTROLLING PORTION OF THE VOTING POWER OF OUR COMMON STOCK, WHICH COULD ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK. As ofNovember 26, 2007, K1W1, our majority stockholder, possessed beneficial ownership of 36,664,355 shares of our common stock, or approximately 53% of our outstanding common stock, including884,349 shares of common stock issuable upon exercise of warrants. This represents a significant and controlling portion of the outstanding voting power of our securities, and enables K1W1 to control our management and affairs through the election and removal of our entire Board of Directors, and all other matters requiring stockholder approval, including any future merger, consolidation or sale of all or substantially all of our assets. This concentrated control could discourage others from initiating any potential merger, takeover or other change-of-control transaction that may otherwise be beneficial to our stockholders. As a result, the return on an investment in our common stock through the market price of our common stock or ultimate sale of our business could be adversely affected. SINCE TRANSFER RESTRICTIONS HAVE ELAPSED ON CERTAIN SHARES OF OUR OUTSTANDING COMMON STOCK, AND AS SECURITY REGISTRATIONS BECOME EFFECTIVE, THE AVAILABILITY OF SHARES MAY DEPRESS THE MARKET PRICE OF OUR COMMON STOCK. In 2007, the number of shares available for resale on the OTC Bulletin Board has increased and may continue to increase.Shares of our outstanding common stock totaling 67,902,388 are now eligible for resale without registration under Rule 144 of the Securities Act, subject to the limitations of that rule.Additionally, we have registered on Form S-8 22,241,260 shares of our common stock for issuance upon exercise of options granted under our 2006 Stock Incentive Plan, including most recently 8.5 million shares pursuant to a Form S-8 filed on September 5, 2007.In addition, in connection with our prior private placements and other arrangements with certain of our security holders, we have most recently filed an Amendment No. 4 to our registration statement on Form SB-2/A to register 21,463,423 shares of our outstanding common stock (all but 371,243 of which are eligible for resale under Rule 144, subject to the limitations of that rule), and 16,406,119 shares underlying outstanding warrants to purchase our common stock.Once the registration is effective, there may be a significant increase in the number of shares sold and available for resale on the OTC Bulletin Board.Any increase in the number of shares available on the market resulting from the above factors may have an adverse effect on the trading price of the stock. TRADING OF OUR COMMON STOCK ON AN ILLIQUID MARKET MAY RESULT IN LOWER MARKET PRICES. Trading of our common stock is conducted on the OTC Bulletin Board. This has an adverse effect on the liquidity of our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and reductions in security analysts’ and the media’s coverage of our operations and our common stock. This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock. THERE IS CURRENTLY LITTLE TRADING VOLUME IN OUR COMMON STOCK, WHICH WILL MAKE IT DIFFICULT TO SELL SHARES OF OUR COMMON STOCK. In general, there has not been substantial trading activity in shares of our common stock. The small trading volume will likely make it difficult for our stockholders to sell their shares as and when they choose. Furthermore, small trading volumes generally depress market prices. As a result, our stockholders may not always be able to resell shares of our common stock publicly at times and prices that they feel are fair or appropriate. WE MAY NOT SUCCEED IN EFFORTS TO HAVE OUR COMMON STOCK LISTED ON THE NASDAQ GLOBAL MARKET OR A SECURITIES EXCHANGE. We plan to seek listing of our common stock on a national securities exchange. However, we cannot assure you that we will be able to meet the initial listing standards of any stock exchange. 12 THERE HAS BEEN ONLY A LIMITED PUBLIC MARKET FOR OUR COMMON STOCK TO DATE. To date, there has been only a limited public market for our common stock on the OTC Bulletin Board. Our common stock is currently not listed on any national exchange. If an active trading market for our common stock does not develop, the market price and liquidity of our common stock will be materially and adversely affected. BECAUSE WE BECAME PUBLIC BY MEANS OF A REVERSE MERGER, WE MAY NOT BE ABLE TO ATTRACT THE ATTENTION OF MAJOR BROKERAGE FIRMS. Additional risks may exist as a result of our becoming a public reporting company through a reverse merger transaction, as opposed to a traditional initial public offering. Because we did not engage in a more traditional and publicized initial public offering, security analysts of major brokerage firms may not provide us research coverage. In addition, there is no incentive to brokerage firms to recommend the purchase of our common stock. The failure of brokerage firms to provide analyst coverage will be likely to slow the dissemination of awareness and knowledge of our business. As a result, the trading price of our common stock may be adversely affected. OUR CERTIFICATE OF INCORPORATION GRANTS THE COMPANY’S BOARD OF DIRECTORS WITH THE POWER TO DESIGNATE AND ISSUE ADDITIONAL SHARES OF COMMON AND/OR PREFERRED STOCK. Our authorized capital consists of 200,000,000 shares, of which 190,000,000 shares are designated as common stock, par value $0.001 per share, and 10,000,000 shares are designated as preferred stock, par value $0.001 per share. Pursuant to authority granted by our certificate of incorporation, our Board of Directors, without any action by the stockholders, may designate and issue shares in such classes or series (including classes or series of common stock and/or preferred stock) as it deems appropriate and establish the rights, preferences, and privileges of such shares, including dividends, liquidation and voting rights. The rights of holders of classes or series of common stock or preferred stock that may be issued could be superior to the rights of the common stock offered hereby. Our Board of Directors’ ability to designate and issue shares could impede or deter an unsolicited tender offer or takeover proposal. Further, the issuance of additional shares having preferential rights could adversely affect other rights appurtenant to the shares of common stock offered hereby. Any such issuances will dilute the percentage of ownership interest of our stockholders and may dilute our book value. WE ARE SUBJECT TO THE SARBANES-OXLEY ACT AND THE REPORTING REQUIREMENTS OF FEDERAL SECURITIES LAWS, WHICH CAN BE EXPENSIVE. As a public reporting company, we are subject to the Sarbanes-Oxley Act of 2002, as well as the information and reporting requirements of the Securities Exchange Act of 1934 and other federal securities laws. The costs of compliance with the Sarbanes-Oxley Act and of preparing and filing annual, quarterly and current reports and other information with the SEC, will cause our expenses to be higher than they would be had we remained privately held. In addition, because we only recently became subject to these laws and regulations, we cannot accurately estimate their cost to us from a general and administrative standpoint. WE HAVE NEVER PAID DIVIDENDS ON OUR CAPITAL STOCK AND DO NOT INTEND TO DO SO FOR THE FORESEEABLE FUTURE. We have never paid dividends on our capital stock and we do not anticipate that we will pay any dividends for the foreseeable future. Accordingly, any return on an investment in us will be realized, if at all, only when an investor sells shares of our common stock. 13 NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains certain “forward-looking statements.” All statements in this prospectusother than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any statements of the plans and objectives for future operations and any statement of assumptions underlying any of the foregoing.Statements that include the use of terminology such as “may,” “will,” “expects,” “believes,” “plans,” “estimates,” “potential,” or “continue,” or the negative thereof or other and similar expressions are forward-looking statements. Forward-looking statements in this prospectus include, but are not limited to, statements regarding expanding the use of our technologies in existing and new markets; demand for and future revenues from the sale of visual display products incorporating our technologies; growth opportunities in the visual display market; opportunities to incorporate our technologies in markets outside the traditional consumer product markets; the rate of adoption and sales of MLD visual displays; diversification of sources of licensing revenue; our expected profit margin from our MLD product sales; the future impact of our critical accounting policies, including those regarding revenue recognition, allowance for doubtful accounts, accounting for income taxes, and stock-based compensations; statements regarding the sufficiency of our cash reserves; and our expected rate of return on investments. Actual results may differ materially from those discussed in these forward looking statements due to a number of factors, including: the rate of growth of the markets for MLD visual displays that include our technologies; the extent to which our expectations regarding new licensing markets are realized; whether our competitors are able to develop and sell alternative 3-D or MLD visual display technologies to our partners; the accuracy of our identification of critical accounting policies and the accuracy of the assumptions we make in implementing such policies; the accuracy of our estimates regarding our taxable income and cash needs for the next twelve months; the accuracy of our calculations of royalties due to our licensors; and fluctuations in interest rate and foreign currencies.These forward-looking statements involve risks and uncertainties, and it is important to note that our actual results could differ materially from those projected or assumed in such forward-looking statements. Among the factors that could cause actual results to differ materially are the factors detailed under the heading “Risk Factors” as well as elsewhere in this prospectus. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to us as of the date hereof, and we assume no obligation to update any forward-looking statement or risk factor except as may be required under the federal securities laws. You are advised, however, to read any further disclosures we make on related subjects in our filings with the Securities and Exchange Commission (SEC), including our Annual Report on Form 10-KSB, our Quarterly Reports on Form 10-QSB, our Current Reports on Form 8-K and amendments to such reports.Such filings are available on our website, free of charge, at www.puredepth.com, but the information on our website does not constitute part of this Prospectus. We also use market data and industry forecasts and projections throughout this prospectus, which we have obtained from market research, publicly available information and industry publications.These sources generally state that the information they provide has been obtained from sources believed to be reliable, but that the accuracy and completeness of the information are not guaranteed.The forecasts and projections are based on industry surveys and the preparers’ experience in the industry, and the projected amounts may not be achieved.Similarly, although we believe that the surveys and market research others have performed are reliable, we have not independently verified this information.Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the interim unaudited condensed consolidated financial statements and related notes dated July 31, 2007 and the audited annual consolidated financial statements and related notes dated January 31, 2007 included elsewhere in this prospectus under the heading “Financial Statements” and the above section entitled “Note Regarding Forward-Looking Statements”. Overview We are a technology and licensing company focused on the visual display experience.We derive, and expect to continue to derive, revenues primarily from the licensing of our technology to our product partners and LCD manufacturing partners and, to a lesser extent, from sales of prototype MLD-enabled display devices that we manufacture. Licensees are and will be responsible for the manufacture and sale of display-based products incorporating our technology and related software.In connection with our licensing arrangements, we may also derive revenues from the sale of software tools and drivers for market-specific applications and from various support services, including engineering consulting services, technical services for implementation and optimization of our technology and software support and training. Our efforts in the immediate future are focused on fulfilling the requirements of and supporting existing customer agreements with Sanyo Electric Corporation (Sanyo) and International Game Technology (IGT). At the same time, we will continue to seek to diversify our sources of licensing revenue. We intend to increase our sales and marketing efforts to identify, contact and negotiate licensing agreements with potential partner companies.We have identified the following target markets in North America, Asia and Europe that we believe are appropriate for our MLD technology: location-based entertainment devices, computer monitors, mobile devices, public information display systems, flat-panel televisions and other mass market display devices. Our existing license agreements pertain primarily to products for the location-based entertainment devices. Our goal is to expand our business by working with partner companies to develop MLD-based products and developing demand and a presence for such devices in our identified target markets. Our primary operating costs relate to compensation for employees, including stock options and other incentives; ongoing research and development of our technology; legal services including patent applications and defense of currently-held patents; and rental of premises in both Redwood City, CA and Auckland, New Zealand. Other than our research and development expenses no significant capital equipment purchases are expected during theyear ending 2008. Our critical research and development activities include: further enhancing our existing MLD technology and related software; developing, manufacturing and testing prototype MLD-enabled display devices for our existing licensee partners and potential licensee partners; designing and customizing features to the specification of potential licensee partners; and patent defense and application for our existing and new technology developments. Our goal is to enhance our existing technology based upon research and development in optics, LCD technology, backlighting, and component technologies. We anticipate that our research and development expenses will increase significantly in absolute dollars in future periods, primarily because of the enhancement of our core technology, and, to a lesser extent, the design and development of prototypes for future customers. To continue to grow the business, we expect to increase the number of employees worldwide from our current number of 35 to between 40 and 50 employees during the year ending 2008.Plans currently provide for approximately half of the new employees to be located in Auckland, New Zealand and Asia, and the other half in Redwood City, California. As a result, we expect we will relocate our US headquarters offices in Redwood City to a larger facility during theyear ending 2008. The report of our independent auditors on our consolidated financial statements for the year ended 2007 includes an explanatory paragraph indicating there is substantial doubt about our ability to continue as a going concern.We have continued to operate on a negative cash basis and incurredadditionallosses through the six months ended July 31, 2007. Our management has developedan operatingplan that it believes will allow us to continue as a going concern through the end of the year ending 2008. Based upon our cash position at July 31, 2007 of $3.2 million, together with the cash to be provided by the maturity of marketable securities held at July 31, 2007 in the amount of $1.0 million, as well as current expectations regarding revenues and operating costs, we believe we can meet the cash requirements of the current plan for the year ending 2008 without raising additional funds. We expect that we will continue to incur losses during the remainder of the year ending January 31, 2008 and beyond January 31, 2008.Accordingly, we expect to undertake further capital raising within the current fiscal year, in the form of either convertible debt or equity securities, loans from banks, other financialinstitutions or our affiliates, or a credit facility. In the event we are unsuccessful in ourplans to finance operations through the above means we could be forced to significantly reduceour level of operations,including by slowing our growth, delaying hiring, abandoning certain product development including product development on which we may have already spent considerable resources and otherwise reducing expenses and eventually, if necessary, cease operationsaltogether.If we are successful in our plans to finance operations through the above means, these plans ultimately may not resolve the going concern issue and additional financings may also be necessarythereafter until we are able to attain and sustain profitable operations. These uncertainties raise substantial doubt about our ability to continue as a going concern. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. 15 On March 31, 2006, PureDepth, Inc., a California corporation, consummated a merger transaction in which it merged with and into a wholly owned subsidiary of Diamond One, Inc. (Diamond One), a publicly traded Colorado corporation. As a result of that merger, the separate legal existence of PureDepth, Inc. (the California corporation) ceased. The former stockholders of PureDepth, Inc. (the California corporation) received shares of Diamond One stock in connection with the merger to the extent that they owned approximately 89% of the voting capital stock of Diamond One immediately after the transaction. For accounting purposes, the merger was treated as a reverse acquisition whereby PureDepth, Inc. (the California corporation) was treated as the acquirer. This merger is referred to in this prospectus as the “reverse merger.” Until March 31, 2005, our predecessor entities used a fiscal year end of March 31. In 2006, PureDepth, Inc. (the California corporation) adopted a fiscal year end of January 31. Accordingly, references herein to the year ending 2008, the year ended 2007 and the period ended 2006 mean the fiscal year ending January 31, 2008, the fiscal year ended January 31, 2007 and the ten-month fiscal period ended January 31, 2006, respectively. Results of Operations for Six Months ended July 31, 2007 For the three months ended July 31, 2007 and 2006, we reported net losses of $2.8 million and $1.9 million, respectively, representing an increase in our net loss of $0.9 million from the corresponding period in the prior year.For the six months ended July 31, 2007 and 2006, we reported net losses of $4.8 million and $5.5 million, respectively, representing a decrease in our net loss of $0.7 million from the corresponding period in the prior year. We have filed a Form10QSB/A to restate the financial statements wepreviously filed with our Form 10QSB for the six months ended July 31, 2006 in order to correct certain errors regarding our computations of stock based compensation and depreciation.The restated amounts apply only to thesix months ended July 31, 2006 and have been included in the financial statements filed with this prospectus, thediscussion of results of operations below and throughout this prospectus.For additional information regarding the restatement, see ourForm 10QSB/A filed on September 12, 2007. Licensing Revenue and Cost of Licensing Revenue from technology licensing was $0.2 million and $0.4 million for the three and six months ended July 31, 2007, respectively.We did not report any technology licensing revenue for the corresponding three and six months ended July 31, 2006. We are a party to a patent and technology license and technology transfer agreement with International Game Technology (IGT) that involves the manufacture and distribution of products by IGT, incorporating MLD technology for sale in the wagering-based gaming segment of the location-based entertainment display device market. This agreement grants IGT certain rights of exclusivity for the development and sale of MLD-based products in the wagering-based gaming market. We received an advance, non-refundable payment of license fees of $3.75 million under the terms of the agreement during the year ended 2007, of which $0.2 million and $0.4 million was recognized as licensing revenue during the three and six months ended July 31, 2007. This represents 100% of our licensing revenue for the periods.The balance of the advance on licensing revenues is recorded as deferred revenue and will continue to be earned over the remaining term of the agreement. We are also a party to a sales and distribution agreement with Sanyo Electric Corporation (Sanyo) pursuant to which Sanyo plans to manufacture and distribute products incorporating MLD technology, for sale in the location-based entertainment device market in Japan. This agreement grants Sanyo certain rights of exclusivity for the development and sale of products in the amusement industry, specifically for Pachinko and Pachislot machines. We anticipate that minimal revenue under this contract will be recognized within the year ending 2008. Cost of licensing was $0.08 million and $0.15 million for the three and six months ended July 31, 2007, respectively.We did not report any cost of licensing for the corresponding three and six months ended July 31, 2006. The costs associated with licensing revenues are primarily related to amortization of intellectual property for the respective periods.In the corresponding periods of the prior year, because we were a development stage enterprise and because we had no licensing revenue, the amortization of intellectual property was reported under operating expenses.Amortization is not expected to grow proportionately with revenues as our costs related to intellectual property (including legal fees, registration costs and ongoing maintenance costs) are generally capitalized and amortized on a straight-line basis over the expected statutory lives of the related patents, up to 20 years, which will result in higher gross profit as revenues increase. 16 Service Revenue and Cost of Services Revenue from services was $0.04 million for the three and six months ended July 31, 2007.We did not report any service revenue for the corresponding three and six months ended July 31, 2006.Service revenues represent billings for technical and professional services provided to existing customers related to our MLD technology.We provide professional services to our customers in order for them to develop, test, and promote MLD applications in their products.We believe that service revenues will continue as relationships with new and existing partners evolve, but will continue to represent a small portion of our overall revenues in the remainder of the fiscal year. The cost of services for the three and six months ended July 31, 2007 was $0.03 million.We did not report any cost of services for the corresponding three and six months ended July 31, 2006.Cost of services represents direct labor and overhead costs of providing the respective services.We expect cost of services to increase in relation to service revenues. Product Sales Revenue and Cost of Product Sales Revenue from product sales was $0.09 million and $0.13 million for the three and six months ended July 31, 2007, respectively.We did not report any product sales revenue for the corresponding three and six months ended July 31, 2006.Product sales represent sales of prototype MLD-enabled display devices to several existing and potential customers. We design and manufacture these prototypes specifically for sale to our partners, who use them to develop, test and promote MLD applications in their products. We believe that product sales of our prototype MLD-enabled display devices will continue as relationships with new and existing partners evolve, but will continue to represent a small portion of our overall revenues in the remainder of the fiscal year. The cost of product sales for the three and six months ended July 31, 2007 was $0.08 million and $0.12 million, respectively.We did not report any cost of product sales for the corresponding three and six months ended July 31, 2006.Cost of product sales represents material, overhead and labor costs of assembling the prototypes at our research and development facility.We have minimal margins on our product sales as we acquire small quantities of materials at higher costs than we would have paid had we been able to buy in bulk and because the engineering for prototype MLD-enabled display devices has, to date, required the use of non-standard parts and manual assembly.As the engineering and material standards for form factors are finalized, we expect the cost of materials and associated labor to decline. In addition, we intend to outsource the assembly of many prototypes with the expectation of further reducing our costs. As a result of these factors, we expect to see our cost of product sales as a percentage of product revenues decline in the future related to increases in quantities. Operating Expenses Total operating expenses increased $1.0 million, or 57% from $1.9 million reported for the three months ended July 31, 2006 to $2.9 million reported for the three months ended July 31, 2007.The increase of $1.0 million from the corresponding period for the prior fiscal year is primarily due to a $0.2 million increase in stock-based compensation and a $0.8 million increase in personnel and personnel related expenses, professional fees related to our public company filing requirements, travel expenses and increased sales and marketing activities.For the six months ended July 31, 2007, total operating expenses decreased $0.6 million, or 11%, from $5.7 million reported for the six months ended July 31, 2006 to $5.1 million reported for the six months ended July 31, 2007.The decrease of $0.6 million from the corresponding period for the prior fiscal year is primarily due to a $2.1 million decrease in stock based compensation offset by a $1.5 million increase in operating expenses for personnel and personnel related expenses, professional fees related to our public company filing requirements, travel expenses and increased sales and marketing activities. Total depreciation and amortization expense decreased $0.06 million, or 74% from $0.08 million for the three months ended July 31, 2006 to $0.02 million for the three months ended July 31, 2007.The decrease is the result of reporting amortization of intellectual property in our cost of licensing for the current period.In the corresponding prior fiscal year period, we were a development stage enterprise and as such we did not have licensing revenue and therefore, amortization of intellectual property was reported under operating expenses.In total, depreciation and amortization expense is consistent with the amounts in the corresponding three months ended July 31, 2006.For the six months ended July 31, 2007, total depreciation and amortization expense decreased $0.11 million, or 75% from $0.15 million for the six months ended July 31, 2006 to $0.04 million for the six months ended July 31, 2007.The decrease is due to the same reasons discussed above with respect to the three months ended July 31, 2007.Depreciation expense is not expected to increase proportionately with revenue or total operating expenses as it is not necessary for us to significantly increase our purchases of fixed assets. 17 Total research and development expenses increased $0.2 million, or 39%, from $0.5 million reported for the three months ended July 31, 2006 to $0.7 million reported for the three months ended July 31, 2007.The increase of $0.2 million from the corresponding period in the prior fiscal year is primarily due to increases in stock-based compensation, travel and personnel and personnel related expenses.For the six months ended July 31, 2007, total research and development expenses decreased $0.4 million or 24% from $1.6 million reported at six month ended July 31, 2006 to $1.2 million reported in the six months ended July 31, 2007.The decrease of $0.4 million from the corresponding period in the prior fiscal year is primarily due to $0.4 million decrease in stock based compensations offset by approximately $0.1 million increase in operating expenses for travel and personnel and personnel related expenses.We expect research and development costs to increase as new employees are added and we continue to intensify our research and technology enhancement activities. Total sales and marketing expenses increased $0.4 million, or 267%, from $0.1 million reported for the three months ended July 31, 2006 to $0.5 million reported for the three months ended July 31, 2007.The increase of $0.4 million from the corresponding period in the prior fiscal year is primarily due to increases in stock-based compensation, travel expenses, personnel and personnel related expenses and increased sales and marketing activities.For the six months ended July 31, 2007, total sales and marketing expenses decreased $0.1 million or 10% from $1.0 million reported for the six months ended July 31, 2006 to $0.9 million reported for the six months ended July 31, 2007.The decrease of $0.1 million from the corresponding period in the prior fiscal year is primarily due to $0.6 million decrease in stock based compensation, offset by $0.5 million increase in operating expenses for travel expenses, personnel and personnel related expenses and increased sales and marketing activities.We expect sales and marketing expenses to increase in absolute dollars as we hire additional staff and attempt to secure additional licensees for our technology. Total general and administrative expenses increased $0.5 million, or 48%, from $1.2 million reported for the three months ended July 31, 2006 to $1.7 million reported for the three months ended July 31, 2007.The increase of $0.5 million from the corresponding period in the prior fiscal year is primarily due to increases in stock-based compensation, personnel and personnel related expenses, director fees and professional fees related to our public company filing requirements.For the six months ended July 31, 2007, total general and administrative expenses decreased $0.02 million, or 1%, from $3.0 million reported for the six month ended July 31, 2006 to $2.98 million reported for the six months ended July 31, 2007.The decrease of $0.02 million from the corresponding period in the prior fiscal year is primarily due to $1.15 million decrease in stock based compensation, offset by an aggregate $1.13 million increase in operating expenses for personnel and personnel related expenses, director fees, and professional fees related to our public company filing requirements.We expect general and administrative expenses to increase in absolute dollars as we expand operations and also engage in Sarbanes-Oxley compliance. Other Income and Expense Other income and expense primarily consists of interest income earned on cash and marketable securities offset by interest expense on outstanding notes payable.Also included in other income and expense are foreign exchange gains and losses as well as miscellaneous income and expense transactions.The net decrease in other income and expense of $0.02 million and $0.09 million for the three and six months ending July 31, 2007 respectively, was primarily due to increases in losses of foreign currency exchange transactions, offset by increases in interest income.Although we had increases in interest income from the corresponding periods in the prior fiscal year, we anticipate that interest income will decline in future periods as a result of our continued funding of operations reducing cash available for investments.We do not expect significant income from any of these other income categories in the future. Results of Operations for Year ended 2007 For the year ended 2007 and the period ended 2006, we reported net losses of $10.2 million and $4.6 million, respectively. Throughout the majority of this period we were a development stage enterprise and have focused on developing and proving MLD technology while concurrently presenting the technology to potential partners. Sales cycles have been long, up to 24 months, as potential product and LCD manufacturing partners have been assessing the commercial applications of MLD in the market place. As a result, we were unable to secure material revenue generating relationships before the three months ended October 31, 2006. With the recognition of revenue from licensing activities in the three months ended October 31, 2006, we no longer report as a development stage company as defined by Statement of Financial Accounting Standards (SFAS) No. 7 Accounting and Reporting by Development Stage Enterprises 18 Licensing Revenue Revenue from technology licensing was $0.2 Million and total revenue was $0.3 Million for the year ended 2007. We are a party to a patent and technology license and technology transfer agreement with IGT that involves the manufacture and distribution of products by IGT, incorporating MLD technology for sale in the wagering-based gaming segment of the location-based entertainment display device market. This agreement grants IGT certain rights of exclusivity for the development and sale of MLD-based products in the wagering-based gaming market. We received an advance, non-refundable payment of license fees of $3.75 million under the terms of the agreement during the year ended 2007, of which $216,346 was recognized as licensing revenue during such period. This represents 100% of our licensing revenue for the year ended 2007. The balance of the advance on licensing revenues is recorded as deferred revenue and will continue to be earned over the remaining term of the agreement or based on units shipped, whichever is greater. Furthermore, we expect to earn revenues in the year ending 2008 from the sale of prototypes and engineering services to IGT. We are also a party to a sales and distribution agreement with Sanyo Electric Corporation (Sanyo) pursuant to which Sanyo plans to manufacture and distribute products incorporating MLD technology, for sale in the location-based entertainment device market in Japan. This agreement grants Sanyo certain rights of exclusivity for the development and sale of products in the amusement industry, specifically for Pachinko and Pachislot machines. We anticipate that minimal revenue under this contract will be recognized within the year ending 2008. We have also entered into a development and sales agreement with the DRS Electronic Systems, Inc. and DRS Laurel Technologies (collectively, DRS), for the development and distribution of products for the US Army and US Navy utilizing a derivative MLD technology.Revenues related to the DRS agreement have been classified as other income as they are related to the development of a prototype 30-inch monitor incorporating MLD technology. Due to the lapse of exclusivity under the agreement with DRS, and the longer development and sales cycle typical with sales to the United States Department of Defense and government agencies, we do not anticipate significant revenue from this agreement in the year ending 2008. The costs associated with licensing revenues are primarily related to amortization of intellectual properties. Prior to recognizing licensing revenue, the amortization of intellectual properties was reported under operating expenses.Amortization is not expected to grow proportionately with revenues as our costs related to intellectual properties (including legal fees, registration costs and ongoing maintenance costs) are generally capitalized and amortized on a straight-line basis over the expected statutory lives of the related patents, up to 20 years, which will result in higher gross profit as revenues increase. 19 Product Sales Revenue We have also reported product sales revenue of $52,650 in the year ended 2007 from the sales of prototype MLD-enabled display devices to several existing and potential customers. We design and manufacture these prototypes specifically for sale to our partners, who use them to develop, test and promote MLD applications in their products. We believe that product sales of our prototype MLD-enabled display devices will continue as relationships with new and existing partners evolve, but will continue to represent a small portion of our overall revenues in the year ending 2008. The cost of product sales of $55,178 exceeded product revenues for the year ended 2007 by approximately 5% as a result of our having to acquire small quantities of materials at higher costs than we would have paid had we been able to buy in bulk and because the engineering for prototype MLD-enabled display devices has, to date, required the use of non-standard parts and manual assembly.As the engineering and material standards for form factors are finalized, we expect the cost of materials and associated labor to decline. In addition, we intend to outsource the assembly of many prototypes with the expectation of further reducing our costs. As a result of these factors, we expect to see our cost of product sales as a percentage of product revenue decline in the year ending 2008. Operating Expenses Operating expenses increased to $10.5 million during the year ended 2007 compared with the $4.7 million in operating expenses during the period ended 2006, primarily due to an overall increase in expenses as a result of increased commercial activities, costs related to the private placements, equity registrations, and filings for public companies and increases in stock-based compensation. Stock-based compensation costs relate to the granting of warrants to non-employees for services and options to employees and directors.Stock-based compensation totaled $3.2 million and $1.2 million in the year ended 2007 and the period ended 2006, respectively. The increase is attributable to anti-dilution provisions that resulted in option grants becoming exercisable for additional shares of common stock in the year ended 2007; the granting of options to employees and directors; the issuance of warrants to non-employees for services during the year ended 2007 and increases in the fair value of our stock. We intend to continue to offer stock options as part of compensation packages to motivate and retain employees. As a result, stock-based compensation on existing and new grants will continue to be recognized. For further information regarding stock-based compensation, see the section entitled "Critical Accounting Policies" set forth below and in Note 8 of the notes to the consolidated financial statements included with this prospectus. Total depreciation and amortization expense is approximately $0.3 million for the year ended 2007 and is consistent with prior period ended 2006.Approximately $0.1 million of amortization expense in 2007 is related to the intellectual property being licensed and has been included in our cost of licensing for the year ended 2007. Because we did not have licensing revenue in year ended 2006, all amortization was included in operating expenses. Total research and development costs increased $1.3 million to $2.3 million for the year ended 2007 compared with the $1.0 million incurred in the period ended 2006. Of this increase, approximately $0.3 million is attributable to stock-based compensation. Ongoing research and development costs, excluding stock-based compensation, amounted to $1.8 million and $0.7 million, for the year ended 2007 and the period ended 2006, respectively. The increase is due to a number of factors, including the addition of four employees and general salary increases amounting to approximately $0.3 million, an increase in the consumption of materials related to research and development projects of approximately $0.4 million, and other general departmental expenses for services, training and travel of approximately $0.4 million.As a result of our research and development efforts, a number of technological hurdles have been overcome and software tools and MLD-related software applications have been developed, resulting in numerous patent applications and granted patents. The number of our granted patents increased from 26 at March 31, 2005 to 46 at January 31, 2007. During the year ended 2007 and the period ended 2006, $287,565 and $289,059, respectively, was capitalized and charged to intellectual property.We expect these costs to increase as research and development employees are added in year ending 2008 and we continue to intensify our research and technology enhancement activities. For the year ended 2007, our sales and marketing expenses increased $1.3 million to $1.8 million from $0.5 million recorded in the period ended 2006. Sales and marketing expenses consist primarily of staff compensation including commissions and stock-based compensation expense from the grant of stock options and items such as agent or consulting fees, outside support for marketing programs, marketing programs, travel and entertainment, tradeshows and related facilities expense. The increase in the year ended 2007 over the period ended 2006 is primarily due to increased staff compensation costs of$0.8 million, of which $0.5 million was attributable to stock-based compensation and $0.3 million to increases in staff and commissions;agent fees of$0.2 million; and increases in other marketing related programs and activities of approximately $0.3 million. We expect these expenses to increase in absolute dollars as we attempt to secure additional licensees for our technology. 20 Professional fees expenses in the year ended 2007 increased to $1.1 million from $0.5 million reported in the period ended 2006, primarily due to increased activity related to the merger and private placements referred to below, as well as securities registration and public company compliance costs. Professional fees expenses include legal, consulting and accounting fees to support required filings, audits and securities registrations. Management is taking measures intended to control and reduce these costs. However, the ongoing costs to complete the securities registration and amendments previously filed and the future cost of Sarbanes-Oxley compliance are currently unknown and may result in further increases in these costs. For the year ended 2007, our general and administrative expenses increased $2.8 million to $5.1 million from $2.3 million recorded in the period 2006, primarily due to increased staff and related compensation. Our general and administrative expenses consist primarily of staff compensation, including stock-based compensation expense from the grant of stock options to employees and directors.General and administrative expenses also include items such as project consulting, public reporting and filing expenses, insurance, travel and entertainment, director’s compensation and related facilities expenses.Stock-based compensation for general and administrative staff and directors increased to $2.0 million for the year ended 2007 from $0.8 million in the period ended 2006 as a result of additional staff and director option grants. Staff compensation, excluding stock-based compensation, increased $0.4 million as a result of the addition of three new administrative positions and board approved bonuses of $0.2 million paid in year ended 2007. In addition, director’s fees increased approximately $0.2 million and project consultant fees increased $0.2 million. We expect these expenses to increase in absolute dollars as we expand operations and also engage in Sarbanes-Oxley compliance. Other Income and Expense Other income and expense primarily consist of interest income from investments, interest expense on an assignment agreement obligation accounted for as a note payable, foreign exchange gain and losses, government research grants and sales of MLD components.During the year ended 2007 and the period ended 2006, we sold MLD components to DRS totaling $86,543 and $25,847, respectfully.The costs associated with component sales are immaterial and expensed in ongoing research and development.In the period ended 2006, we also received grant receipts totaling $102,899 for research related to government applications of MLD.We anticipate that interest income will decline in future periods as a result of our continued funding of operations reducing cash available for investments.We do not expect significant income from grants or MLD component sales in the future. Liquidity and Capital Resources As of July 31, 2007, we had cash and cash equivalents of $3.2 million, which represents a decrease of $2.1 million from the year ended 2007.The net decrease of $2.0 million results from the use of $4.2 million in operating activities for the six months ended July 31, 2007 offset by $1.7 million and $0.4 million provided by investing and financing activities, respectively.Investing activities includes the use of $0.2 million for fixed asset and intellectual property purchases and $2.0 million provided by the maturity of marketable securities.Financing activities were $0.4 million provided by the exercise of stock options and warrants. In addition to the $3.2 million in cash and cash equivalents, we also have $1.0 million in marketable securities (taxable bonds) which we intend to hold through maturity and $0.08 million in restricted cash at July 31, 2007. We have issued options to employees and directors pursuant to our 2006 Stock Incentive Plan. As of July 31, 2007, we had 12,172,090 options outstanding under our 2006 Stock Incentive Plan with a weighted exercise price of $0.63.We also have outstanding warrants to purchase 17,290,468 shares of common stock at a weighted average exercise price of $1.15. Subject to approval of our Board of Directors, the 2006 Stock Incentive Plan allows option holders to exercise options using a “cashless exercise,” whereby vested shares would be used as payment for the exercise of options.While the exercise of stock options for cash will generally increase immediate working capital, the approval of a cashless exercise by our Board of Directors would impact directly on the extent of this working capital and our ability to use existing options as a capital resource. 21 Provision for State and Federal Income Taxes From inception through January 31, 2007, we have incurred net losses for federal and state tax purposes. We have also incurred foreign net losses in respect of our predecessor entity and two foreign subsidiaries. We have not recorded a tax benefit for domestic tax losses because of the uncertainty of realization. We adhere to SFAS No. 109 Accounting for Income Taxes, which requires an asset and liability approach to financial accounting and reporting for income taxes. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Under paragraph 17e of FAS109, deferred tax assets are reduced by a valuation allowance if the weight of the available positive and negative evidence suggests that it is more likely than not some portion or all of the deferred tax asset will not be realized. We have generated net losses since our inception, and since our current projections are based upon predictions that cannot ensure sustained profitability in future years, we have provided a full valuation allowance against the deferred tax assets at January 31, 2007 and 2006. We have no unrecognized tax benefits as of February 1, 2007; consequently, the application of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertain Income Taxes – An Interpretation of FASB Statement No. 109 (FIN 48) had no impact on retained earnings. As a result of the adoption of FIN 48, there was no impact to our consolidated financial position, results of operations or cash flows for the sixe months ended July 31, 2007. In accordance with FIN 48, we recognize interest and penalties related to unrecognized tax benefits as a component of income taxes. At July 31, 2007, no interest or penalties related to unrecognized tax benefits had been recorded.There was no change to our unrecognized tax benefits for the six months ended July 31, 2007. We are subject to taxation in the U.S. and California. Our subsidiaries are subject to taxation in New Zealand.All of our tax years in the U.S. will be open to examination by the federal and California tax authorities because the statute of limitations are openand due to our overall net operating loss carryforward position.Our subsidiaries are subject to examination by foreign tax authorities for all tax years. Qualitative and Quantitative Disclosure About Market Risk The primary objectives of our investment activity are to preserve principal, provide liquidity and maximize income without significantly increasing the risk. Some of the securities we invest in are subject to market risk. To minimize this risk, we maintain our portfolio of cash equivalents and short term investments in money market funds, certificates of deposit and US government agency securities. Since our results of operations are not dependent on investment performance, we believe that such risks would not have a significant impact on our results from operations. As of July 31, 2007, our investments were in money market funds, certificates of deposit and US government agency securities. Transactions with our New Zealand research facility and with suppliers and manufacturers in Asia are denominated in local currencies and thus, we are subject to foreign currency exchange fluctuations associated with re-measurement to U.S. dollars. Such fluctuations have not been significant historically. We are prepared to hedge against any fluctuations in foreign currencies should such fluctuations have a material economic impact on us, although we have not engaged in hedging activities to date. Obligations Our obligations consist of operating leases for facilities and a settlement agreement obligation accounted for as a note payable. At July 31, 2007, minimum lease payments required under the operating leases amounted to $0.1 million and are payable through 2009. The note payable has a balance, including future interest, of approximately $0.7 million and is payable in equal annual installments of $175,000 through 2010. We expect to fund these obligations from our ongoing operations and existing cash resources. We anticipate that our existing licensing contracts will require limited capital investment and additions to staff for service and support. 22 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America, or U.S. GAAP. The preparation of these financial statements in accordance with U.S. GAAP requires us to utilize accounting policies and make certain estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingencies as of the date of the financial statements and the reported amounts of revenue and expenses during a fiscal period. The SEC considers an accounting policy to be critical if it is both important to a company’s financial condition and results of operations and it requires significant judgment and estimates on the part of management in its application. We have discussed the selection and development of the critical accounting policies with the audit committee of our board of directors, and the audit committee has reviewed our related disclosures in this prospectus. Although we believe that our judgments and estimates are appropriate and correct, actual results may differ from those estimates.The following are our critical accounting policies because we believe they are both important to the portrayal of our financial condition and results of operations and require critical management judgments and estimates about matters that are uncertain. If actual results or events differ materially from those contemplated by us in making these estimates, our reported financial condition and results of operation for future periods could be materially affected. See “Risk Factors” for certain matters bearing risks on our future results of operations. Revenue Recognition.We evaluate revenue recognition for transactions to sell products and services and to license technology, trademarks and know-how using the criteria set forth by the SEC in Staff Accounting Bulletin 104, Revenue Recognition (SAB 104). For revenue transactions that involve software or software-related products, we recognize revenue under the guidance established by Statement of Position No.97-2, Software Revenue Recognition (SOP 97-2).Both SAB 104 and SOP 97-2 state that revenue is recognized when each of the following criteria is met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the seller’s price to the buyer is fixed or determinable, and collectibility is reasonably assured. Licensing. Licensing revenue is primarily derived from royalties received from licensees of our intellectual property rights, including patents, trademarks and know-how. Royalties are recognized when all revenue recognition criteria have been met. Judgments are made as to whether collectibility can be reasonably assured based on the licensee’s recent payment history and credit worthiness. Deferred revenue related to agreements involving both an exclusive license for a term and a provision for royalty payments per units beyond a minimum threshold will be recognized as follows: the initial payment amount will be either (a) recognized equally over the term or (b) based upon customer license usage, whichever cumulative figure is higher. Product Sales.Revenue from the sale of products is recognized when the risk of ownership has transferred to our customer as provided under the terms of the governing purchase agreement, typically the invoice we deliver to the customer, and all the other revenue recognition criteria have been met. Generally, these purchase agreements provide that the risk of ownership is transferred to the customer when the product is shipped and that we have no further obligations or warranties. Research and Development Costs.Research and development costs are recognized in the period incurred in accordance with SFAS No. 2 Accounting for Research and Development Costs. Research and development expenses primarily include prototype development costs, contractor fees, and administrative expenses directly related to research and development support. Intellectual Property.Intangible assets (intellectual property) consist of acquired technology and patents, and internally developed patents and software costs.All of the acquired technology was transferred to the Company from its predecessor company and are recorded at the predecessor’s original cost.Acquired technology is amortized on a straight-line basis over the life of the original agreement. The costs of internally developing intellectual property that are not specifically identifiable, have indeterminate lives, or are inherent in a continuing business and related to an entity as a whole have been expensed as incurred pursuant to the requirements of SFAS No. 142, Goodwill and Other Intangible Assets. Legal fees, registration costs, and ongoing maintenance costs relating to intellectual property are capitalized as incurred and are amortized on a straight line basis over the estimated remaining statutory lives of the patents, ranging from one to twenty years. We evaluate the recoverability of our intellectual property periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. No impairments of intellectual property have been identified during the periods presented. 23 Foreign Operations and Foreign Currency.We have two wholly-owned subsidiaries incorporated in New Zealand. Our direct subsidiary, PureDepth Ltd., is the holding entity for the intellectual property portfolio, which is subject to an exclusive license with us for its use, exploitation and future development. Our indirect subsidiary, PureDepth Incorporated Ltd., undertakes the operations in respect of any future research and development of the intellectual property portfolio on our behalf. This activity is governed by a development agreement with us pursuant to which an annual development fee of $1,000,000, calculated at the end of each quarter, is paid. Income and expenditure relating to the license and future development of the intellectual property is an inter-company transaction eliminated on consolidation. Therefore, these amounts are not shown in the financial statements. We (including our subsidiaries) use the US dollar as our functional currency. We determined that the cash flow, sales price, sales market, expense, financing and intercompany transaction indicators on balance had by July 31, 2006 reached a significant level where under SFAS 52 each of the entities would be best represented by the US dollar as the functional currency. Market Risk Disclosure. We expect that international activity will continue to represent a significant portion of our operations. Transactions with our New Zealand research and development facility and with any potential contract manufacturers in Asia will be directly affected by fluctuations in various currency rates. The New Zealand operation makes us vulnerable to future fluctuations in the exchange rate. We are prepared to hedge against any fluctuations in foreign currencies should such fluctuations have a material economic impact on us, although we have not engaged in hedging activities to date. Accounting for Income Taxes.In preparing our consolidated financial statements, we are required to make estimates and judgments that affect our accounting for income taxes. This process includes estimating actual current tax exposure together with assessing temporary differences resulting from differing treatment of items for tax and accounting purposes. These differences, including differences in the timing of recognition of stock-based compensation expense, result in deferred tax assets and liabilities, which are included in our consolidated balance sheets. We also assess the likelihood that our deferred tax assets will be recovered from future taxable income and, to the extent that we believe that recovery is not likely, we have established a valuation allowance. Significant judgment is required in determining the provision for income taxes, deferred tax assets and liabilities and the valuation allowance against our deferred tax assets. Our financial position and results of operations may be materially impacted if actual results significantly differ from these estimates or the estimates are adjusted in future periods. During the six months ended July 31, 2007 we adopted the provision of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertain Income Taxes – An Interpretation of FASB Statement No. 109 (FIN 48).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes (FAS 109) and prescribes a recognition threshold and measurement attributes for financial statement disclosure of tax positions taken or expected to be taken on a tax return.Our adoption of FIN 48 had no impact to our consolidated financial position, results of operations or cash flows for the three month period ended July 31, 2007. Stock-Based Compensation.We follow the provisions of Statement of Financial Accounting Standards No.123(R), Share-Based Payment (SFAS 123R). SFAS123R requires measurement of all employee and non-employee stock-based compensation awards using a fair-value method and recording of such expense in the consolidated financial statements over the requisite service period. The fair value of each option or warrant award was estimated on the date of grant using a Black-Scholes option valuation model that uses the following assumption methodologies. Expected volatilities of our common stock were based on the historical volatility of similar companies considering characteristics such as industry, stage of life cycle, size, financial leverage, and other factors. Expected forfeiture rates were determined by considering the Company’s historical data to estimate option and warrant exercises and employee termination; separate groups of employees that have similar historical exercise behavior are considered separately for valuation purposes.The expected dividend yield is based on the history our having never paid dividends and our expectation that we will not pay dividends in the near future.The expected term of our employee option grants in the year ended 2007 is the simplified approach as defined by SEC Staff Accounting Bulletin No. 107, Share-Based Payment (SAB 107).The expected term for warrants is based on by the respective warrant agreement.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury rate in effect at the time of grant. 24 BUSINESS Overview We are a technology and licensing company focused on the visual display experience.Our business is the development, marketing, licensing and support of our proprietary Multi-Layer Display (MLD™) technology and related products and services. Unlike other display-based technologies, our MLD technology was created and designed based on how humans visualize the world.Depth is a key component of everyday visualization and interaction, yet in the world today most of our information is displayed on technology that can, at best, only provide the visual perception of depth. Unlike standard two-dimensional (2D) display technologies that utilize only a single-layer liquid crystal display (LCD), our MLD technology utilizes two or more LCD panels that are stacked and separated by actual depth.We believe that when our MLD technology is incorporated into display products, this actual depth provides for distinct new ways in which to view, monitor and interact with visual information. Our technology has application in industries and markets where flat panel monitors and displays are utilized.Our goal is to have our MLD technology become a standard technology for incorporation into these LCD-based products, which include location-based entertainment devices, computer monitors, flat panel televisions, mobile devices and other mass market display devices. Corporate Background and Organization Predecessor Entities PureDepth, Inc. was originally incorporated in California in April 2005 as the successor-in-interest to a New Zealand corporation, Deep Video Imaging Limited, founded in 1999, and its wholly owned subsidiaries PureDepth Limited and PureDepth Incorporated Limited. In this prospectus, we occasionally refer to PureDepth, Inc. (the California corporation) and its predecessors-in-interest as the “PureDepth Group” and to Deep Video Imaging Limited as “DVIL.” Reverse Merger On March 31, 2006, PureDepth, Inc. (the California corporation) consummated a merger transaction in which it merged with and into a wholly owned subsidiary of Diamond One, Inc. (Diamond One), a publicly traded Colorado corporation. As a result of that merger, the separate legal existence of PureDepth, Inc. (the California corporation) ceased.The former stockholders of PureDepth, Inc. (the California corporation) received shares of Diamond One stock in connection with the merger to the extent that they owned approximately 89% of the voting capital stock of Diamond One immediately after the transaction. For accounting purposes, the merger was treated as the reverse acquisition whereby PureDepth, Inc. (the California corporation) was treated as the acquirer. Accordingly, the merger is sometimes referred to herein as the “reverse merger.” On May 8, 2006, Diamond One changed its name to PureDepth, Inc. On May 30, 2006, PureDepth, Inc. (f/k/a Diamond One, Inc.) reincorporated in the State of Delaware by engaging in a short-form merger with a wholly-owned Delaware subsidiary. After the short-form reincorporation merger, the surviving entity was and currently is namedPureDepth, Inc. Divestiture of Former Business On May 9, 2006, pursuant to the exercise of an Option Agreement dated March 16, 2006 by and among Diamond One,Robert Chramosta and Troy Fullmer, we transferred all of the outstanding membership interests (initially held by Diamond One) in our then wholly-owned subsidiary, Numismatic Capital Group, LLC, a Colorado limited liability company, to Messrs. Chramosta and Fullmer in consideration of their transfer to us of 1,000,000 shares of our common stock then held by them. We subsequently retired and cancelled these shares.Prior to the reverse merger, Diamond One assigned all of its assets and liabilities, specifically including the coin and exchange business owned and operated by Diamond One prior to the merger, to Numismatic Capital Group. The exercise of the Option Agreement effectively divested the Company of the coin and exchange business. 25 Subsidiaries PureDepth, Inc. has a wholly-owned subsidiary named PureDepth Limited, which in turn has a wholly-owned subsidiary named PureDepth Incorporated Limited.Both PureDepth Limited and PureDepth Incorporated Limited are New Zealand corporations. PureDepth Limited owns our intellectual property portfolio, which is licensed to PureDepth, Inc. pursuant to an exclusive, perpetual license agreement. PureDepth Incorporated Limited provides operations and other support for us, including regional finance, administration, research and development, and intellectual property (including legal) management operations on behalf of its parent entities. All financial items included in this prospectus are denominated in US dollars unless specifically identified as New Zealand dollars. Principal Executive Offices Our principal executive offices are located at 255 Shoreline Drive, Suite 610, Redwood City, California 94065. Our telephone number is (650) 632-0800. Our website is www.puredepth.com. None of the information on our website is part of this prospectus. Industry Background Display technology has evolved from cathode ray tubes to LCDs, plasma displays and other display technologies. LCDs are part of our everyday work and personal lives, as they are integrated in a wide range of products such as computer monitors, televisions, mobile phones and car navigation systems.According to DisplaySearch, a leading market research and consulting firm, in 2006 worldwide shipments of all LCD forms exceeded 1 billion units. Visual display products that utilize only a single LCD layer cannot displaythe real depth of three dimensional (3D) content. Various software applications and techniques designed for standard single LCD layer display products have been developed to simulate depth. Some of these applications provide an illusion of three dimensions by the use of shading sections around windows and dialog boxes on screens. High-end gaming, CAD drawing and industrial design software packages have been developed which combine realistic surface rendering, lighting, shading and shadow effects with photo-realistic perspective images in order to simulate a 3D image which can be manipulated and rolled around on the screen. Graphical user interfaces have been developed to allow for the stacked display of multiple windows on which different data or images can be overlapped. Software techniques such as “alpha blending,” in which operating systems using transparent layers of graphical user interface windows, such as Apple Macintosh computers and Microsoft Windows, are used to display multiple layers of information, attempt to enhance the utility of layered content by allowing the viewer to see through one stacked window to the window below it. An alternative approach to using software applications and techniques with single layer displays to simulate depth is stereoscopic technology. This technology works by directing slightly different images to a viewer’s left and right eye. The result is that objects appear to float in front of or behind the display surface. With this technology, however, there isan optimum viewing position, or “sweet spot,” from which the viewer best achieves the 3D effect. Accordingly, a significant drawback to this technology is that if the viewer is not seated in the sweet spot, he or she will not observe a 3D effect.
